DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projector, comprising:
an optical machine configured to form an optical image;
a lens located on a projection path of the optical machine so that the optical image is projected on the lens; and
a casing configured to receive the optical machine and the lens and provided with a positioning mark, which is aligned with an imaging center of the optical image in a vertical direction and configured to align the imaging center of the optical image with a center of a projection screen.

The prior art of record fails to teach or suggest a projector, comprising:
an optical machine configured to form an optical image;
a lens located on a projection path of the optical machine so that the optical image is projected on the lens;

a laser emitter configured to form a laser mark on a projection screen; and
a casing configured to receive the optical machine and the lens,
wherein the laser mark is aligned with an imaging center of the optical image in a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd